      Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 1 of 11



             IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) THE CITY OF PRAGUE, OKLAHOMA  )
and                               )
(2) PRAGUE PUBLIC WORKS           )
AUTHORITY                         )
                                  )
                  Plaintiffs,     )         Case No. CIV-19-89-G
                                  )
                                  )
v.                                )
                                  )
(3) CAH ACQUISITION COMPANY 7, LLC)
(4) HMC/CAH CONSOLIDATED, INC.    )
(5) RURAL COMMUNITY HOSPITALS     )
OF AMERICA, LLC;                  )
(6) EMPOWER H.M.S.;               )
(7) JORGE A. PEREZ;               )
(8) WCS CORPORATION, INC.,        )
successor-by-merger to CPP WOUND  )
CARE #24;                         )
(9) LINCOLN COUNTY                )
TREASURER AND BOARD OF COUNTY )
COMMISSIONERS, and                )
(10) JOHN DOES 1-10;              )
                                  )
                  Defendants.     )

    DEFENDANTS’ CAH ACQUISITION COMPANY 7, LLC; RURAL
 COMMUNITY HOSPITALS OF AMERICA, LLC; EMPOWER H.M.S.; AND
             JORGE PEREZ’s RESPONSE TO MOTION
 FOR CIVIL CONTEMPT [DKT NO. 31] AND SUPPLEMENT [DKT NO. 41]
         Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 2 of 11



       COMES NOW, Defendants CAH Acquisition Company 7, LLC (“CAH 7”); Rural

Community Hospitals of America, LLC (“RCHA”); Empower H.M.S (“Empower”); and

Jorge Perez, (collectively “Defendants”) hereby submit the following in response to

Plaintiff’s Motion for Civil Contempt [Dkt No. 31] and Supplement to Plaintiff’s Motion

for Civil Contempt [Dkt 41].

                                    INTRODUCTION

       Defendants’ ability to operate the Prague Community Hospital has been inhibited

by Plaintiffs’ own efforts to take over the Prague Community Hospital, which is nothing

more than a lease dispute and Plaintiffs are seeking to seize assets belonging to Defendants

without any compensation. Such actions have included Plaintiffs through its newly created

Prague Healthcare Authority, which Plaintiff City is believed to be the beneficiary of,

obtained a license to operate the Prague Community Hospital, on or about February 15,

2019. Such action was not disclosed to Defendants at the time said license was obtained,

and Defendants are still seeking to obtain information as to how such license was obtained.

As of February 15, 2019, Defendants ceased to have a license to be able to operate the

hospital as a result of Plaintiffs’ and/or Prague Healthcare Authority’s acts which resulted

in the termination of CAH 7’s license.

       Due to other litigation in other jurisdictions, the operational accounts for Defendants

are believed to have been frozen, leaving Defendants without money to operate the

hospital, which is the very reason why Defendants are willing to consent to a receiver be

placed over the hospital.



                                              2
            Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 3 of 11



                           ARGUMENT AND AUTHORITIES

       1.       The Prague Community Hospital is a private medical facility that provides

the City of Prague and surrounding areas with temporary and short-term healthcare

services. No patients of Prague Community Hospital are under long-term care. Patients

have numerous choices for hospitals, including Drumright, Seminole, Tulsa, Oklahoma

City and numerous other hospital facilities.

       2.       Critical Access Hospitals (“CAHs”) are rural hospitals that maintain no more

than 25 inpatient beds and comply with the other applicable federal regulatory

requirements.

       3.       On October 13, 2008, CAH 7 purchased all of the assets of Prague

Community Hospital and assumed the then existing lease with Plaintiffs.

       4.       On April 12, 2010, Plaintiffs executed a Landlord Waiver in favor of the

lender to CAH 7, Gemino Healthcare Finance, LLC (“Lender”) as to all “receivables”. See

Landlord Waiver, attached as Exhibit “1.” Paragraph 2 of the Landlord Waiver states:

“Landlord subordinates each and every right which Landlord now has or hereafter may

have, under the laws of the State of Oklahoma, or by virtue of the Lease, or any renewals,

extensions, amendments, modifications, substitutions or replacements thereof (‘New

Lease’) or by virtue of Borrower's occupation of the Premises, to levy or distrain upon, for

rent, in arrears, in advance or both or for any monetary obligation arising by reason of

default under the Lease or any New Lease, or to claim or assert any lien, right, claim or

title to any or all of the Collateral, which now is or hereafter may be located, on the

Premises.” See Landlord Waiver, attached as Exhibit “1.”

                                               3
           Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 4 of 11



      5.      Paragraph 3 of the Landlord Waiver states: “Landlord recognizes and

acknowledges that Lender’s security interest in the Collateral pursuant to the Credit

Agreement is superior to any lien, right or claim or title of any nature which Landlord now

has or hereafter may have or assert in or to the Collateral by statute, the Lease, any New

Lease, any other agreement or otherwise. In connection with the foregoing, Landlord

acknowledges and agrees that it shall not exercise any rights that it may have in

connection with the Collateral until Borrower's Liabilities are paid and satisfied in

full.” See Landlord Waiver, attached as Exhibit “1.”

      6.      CAH 7 is still indebted under the original indebtedness to Gemino Healthcare

Finance, LLC. The current owner and holder of the “Gemino Note” is Health Acquisition

Company, LLC. As such, the filing of this action by Plaintiffs and the relief sought is in

violation of the Landlord waiver.

      7.      Further, numbered ¶ 4 of the Landlord Waiver requires Plaintiffs to deliver

any notice of default by Borrower under the lease to Lender and allows Lender the

opportunity to cure any default. No such notice was provided to the current holders of the

Gemino Note. See Landlord Waiver, attached as Exhibit “1.”

      8.      On December 31, 2013, Plaintiffs extended the Lease with CAH 7 that,

together with any amendments or extensions, terminated on December 31, 2018. See Lease

Agreement, attached as Exhibit “2.”

      9.      On December 31, 2013, Plaintiffs extended the Lease with CAH 7 that,

together with any amendments or extensions, terminated on December 31, 2018. See Lease

Agreement, attached as Exhibit “2.”

                                            4
         Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 5 of 11



       10.    All of CAH 7’s obligations under the lease terminated upon the expiration of

the Term of the lease, which by Plaintiffs own admission, expired on December 31, 2018.

Any obligations of CAH 7 under sections 2.1.1 or section 4.1 (the obligation to operate a

hospital continuously during the Term as a critical access hospital) expired on December

31, 2018. See Lease, attached as Exhibit “2.” Further, pursuant to section 7.2 of the Lease:

              Upon termination or expiration of this Agreement [December 31,
              2018], Hospital shall have a reasonable time, not to exceed forty-
              five (45) days to remove all of its personal property. Any property
              not removed within such period shall be deemed abandoned by
              Hospital.

       11.    Therefore, the parties had already agreed that CAH 7 shall cease operating

and remove all of its property by February 14, 2019 or it shall lose all of its property. As

such, the requested receivership, requiring the continued operation of Prague Community

Hospital by Defendants, utilizing its own resources, directly contradicts the express terms

of the Lease Agreement between the parties and will cause an unlawful taking of CAH 7’s

property, forcing it to an unlawful forfeiture of property to the Plaintiffs.    See Lease

Agreement, attached as Exhibit “2.”

       12.    Unfortunately, due to the actions of the Prague Healthcare Authority, to its

knowledge, CAH 7 has no ability to operate Prague Hospital after the loss of its license to

the Prague Healthcare Authority on February 15, 2019.          See License 2164, Prague

Healthcare Authority, attached as Exhibit “3” and License 2164 of CAH 7, attached as

Exhibit “4.” CAH 7 is unaware how CAH 7’s license was taken over by Prague Healthcare




                                             5
          Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 6 of 11



Authority.1 Both licenses state that they are non-transferrable or assignable and CAH 7

did not authorize, nor will it authorize the change, as a result of an eviction action. See

License 2164, Prague Healthcare Authority, attached as Exhibit “3” and License 2164 of

CAH 7, attached as Exhibit “4.”

       13.    “’Hospital’ means any institution, place, building or agency, public or

private, whether organized for profit or not, devoted primarily to the maintenance and

operation of facilities for the diagnosis, treatment or care of patients admitted for overnight

stay or longer in order to obtain medical care, surgical care, obstetrical care, or nursing care

for illness, disease, injury, infirmity, or deformity.” 63 O.S. § 1-701(1). Hospitals must

have licenses in order to operate. 63 O.S. § 1-702(A). Licenses may be issued for a period

of more than twelve (12) months, but not more than twenty-four (24) months. 63 O.S. §

1-704(B). The license shall be issued only for the premises identified in the application and

shall not be transferable or assignable. 63 O.S. § 1-704(D)(1) and (2). “No person or entity

shall operate a hospital without first obtaining a license from the Department. The

license is not transferable or assignable.” OAC 310:667-1-3(a)(1). The application for

renewal of a current license must be filed at least thirty (30) days before the expiration of


1
  Defendants have requested documentation as to how Plaintiffs in conjunction with their
newly created Prague Healthcare Authority obtained such license, including applications
and any other documentation submitted to the Oklahoma State Department of Health and
any communications with the hospital’s CEO. Plaintiffs are public entities subject to the
Oklahoma Open Records Act. Plaintiffs through their counsel have advised that they will
bring the license and “any applications” to at the hearing scheduled for March 5, 2019.
Plaintiffs’ counsel, through its limited response, has seemingly refused to provide any
further information in advance of the hearing relating to such communications with the
hospital CEO, communications with the State department of Health about the licencse, or
any documents submitted in conjunctions with such license application.
                                               6
          Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 7 of 11



the current license. OAC 310:667-1-3(b)(3); OAC 310:667-1-3(b)(3). The Oklahoma

Attorney General opined in OAG 75:319, “[i]nasmuch as neither hospital nor nursing home

licenses may be transferred or assigned, it is clear that at such time as the ownership

changes hands, the license automatically terminates.” The actions of Plaintiffs and/or

Prague Healthcare Authority, either individually or in concert with one another, resulted in

a termination of Defendants license to operate the hospital.

       14.    Upon information and belief, the accounts related to CAH 7 and Empower

have been frozen. Neither CAH 7 nor Empower (the managing entity of for the hospital)

have access to accounts of CAH 7, and consequently no money to operate due to other

litigation in other jurisdiction. Such actions outside the control of Defendants have resulted

in Defendants inability to operate or otherwise pay employees, creditors, or anyone.

       15.    Further, after the hearing held in this case on February 7, 2019, Empower has

advised that the employees of the hospital have had limited communication with Empower.

Typically, employees of the hospital are involved in a managerial call each day. However,

since sometime in February, hospital employees who typically attended such managerial

calls have failed to participate in the call and have had no communication with Empower.

       16.    Empower was granted management control of the Prague Community

Hospital effective April 20, 2017, when it was assigned management rights by the former

management company Rural Community Hospitals of America, LLC (“RCHA”) in

November of 2017 retroactive to April of 2017. After this point in time, RCHA had no

power or responsibility over the decision making process with respect to the operations of

the hospital, including the payment of liabilities to employees and third parties. See

                                              7
            Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 8 of 11



Assignment, attached as Exhibit “5”; see also Management Agreement, attached as Exhibit

“6”.

       17.     Empower is generally responsible for all human resources services at the

Prague Community Hospital, has responsibility for general accounting functions, for

establishing and implementing accounting procedures, for management of revenue cycle

functions, for paying hospital expenses, and for generally operating the hospital in

accordance with applicable law. See Assignment, attached as Exhibit “5”; see also

Management Agreement, attached as Exhibit “6”.

       18.     RCHA has not been in managerial control of CAH 7 for approximately 2

years and has no ability nor contractual authority to operate CAH 7 or Empower. In

November of 2017, Empower was assigned the management See Assignment, attached

as Exhibit “5”; see also Management Agreement, attached as Exhibit “6”. Based on the

foregoing, RCHA has had no management responsibility since 2017, and is improperly

named in the lawsuit and should not be held in contempt.

       19.     CAH 7 is prepared to consent, as the other Defendants are, to the appointment

of a qualified receiver over the operations with of the hospital, with an appropriate bond,

which will act in the interests of the hospital, CAH 7, and its owners in order to limit the

debts and liabilities of CAH 7 and maximize the assets of CAH 7. This is the equitable

relief sought by Plaintiffs in their Motion for Civil Contempt. Defendants are willing to

consent to such relief, again based upon the appointment of a qualified and independent

receiver.



                                             8
          Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 9 of 11



       20.    Empower suspended the hospital CEO when it was discovered that the

hospital CEO may have been involved in a process of transferring the license to Prague

Healthcare Authority, thereby terminating the license issued to CAH7. The CEO was not

terminated, merely suspended during the pendency of an investigation into this issue,

which is ongoing. This suspension is not contrary to the Court’s TRO, as the Court’s Order

did not authorize employees, such as the CEO, to breach any duties owed to the hospital

or work for the benefit of third parties whose interests are not aligned with those of her

employer.

       21.    Mr. Perez has been improperly named in this lawsuit as an alter ego which is

prohibited by Okla. Stat. tit. 12 §682 (B) and (C). Plaintiffs’ have provided no basis

whatsoever for Mr. Perez to be named on an alter ego theory consistent with Oklahoma

law.

                                      CONCLUSION

       Defendants CAH Acquisition Company 7, LLC (“CAH 7”); Rural Community

Hospitals of America, LLC (“RCHA”); Empower H.M.S (“Empower”); and Jorge Perez,

are willing to consent to the appointment of an appropriate receiver due to Empower and

CAH 7’s inability to operate, finance or manage the hospital as a result of litigation related

orders in other jurisdictions. For the foregoing reasons, Defendants would request that

Plaintiffs’ Motion be denied.




                                              9
Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 10 of 11




                                  Respectfully submitted,

                                  RIGGS, ABNEY, NEAL, TURPEN,
                                    ORBISON & LEWIS


                                  _/s/ Peter W. Brolick__________
                                  Peter W. Brolick, OBA No. 17781
                                  Kristopher E. Koepsel, OBA No. 19147
                                  502 West Sixth Street
                                  Tulsa, OK 74119-1010
                                  (918) 587-3161
                                  (918) 587-9708 (Facsimile)
                                  pbrolick@riggsabney.com
                                  kkoepsel@riggsabney.com

                                  -and-

                                  Frank M. Smith, Pro Hac Vice
                                  FMS Lawyer, PL
                                  9900 Stirling Road, Suite 226
                                  Cooper City, FL 33024
                                  (954) 985-1400
                                  (954) 241-6947 (Facsimile)
                                  frank.smith@fmslawyer.com
                                  Attorneys for Defendants
                                  CAH Acquisition Company 7, LLC;
                                  Rural Community Hospitals of America,
                                  LLC; Empower H.M.S.; and Jorge Perez




                             10
         Case 5:19-cv-00089-G Document 46 Filed 03/04/19 Page 11 of 11




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of March, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for Filing. Based on the
records currently on file in this case, the Clerk of Court will transmit a Notice of Electronic
Filing to those registered participants of the ECF System.


                                                   /s/ Peter W. Brolick
                                                   Peter W. Brolick




                                              11
